Case 1:19-cv-03064-TWP-DLP Document 33 Filed 03/04/20 Page 1 of 1 PageID #: 358




                                                                     Plaintiff's notice is
                                                                 acknowledged. However
                                                                this case is closed and the
                                                                 Court can take no action.
                                                                            TWP
                                                                          3-4-2020
                                                                      (copy to plaintiff)
